Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/10/2022 has been entered. Claims 1-7, 9-11, and 19-21 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 11/10/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2008/0254095 to Ma, further in view of US Patent App. Pub. 2014/0093575 to Hammond. 
Regarding Claim 9, Ma teaches a pulsatile delivery device (Fig. 2), comprising: a stack of at least two bi-layer structures (22 + 24 = 1 bi-layer structure; Fig. 2 shows three bi-layer structures), each bi-layer structure including: a delivery layer (24) including a film forming material and a predetermined substance dispersed throughout the film forming material (Par. 0031); and a polymeric layer (22) next to the delivery layer; and a sealant (18) partially surrounding the stack so that one of the polymeric layers of the stack is exposed (Par. 0041). 
Ma is silent regarding the delivery layer having a negatively charged surface; and a positively charged surface of the polymeric layer is electrostatically attached to the delivery layer. 
Hammond teaches an analogous invention directed to a programmable delivery device (Fig. 1) with a stack of bi-layer structures (Par. 0004-0012; two layers of alternating charges is considered a bi-layer structure; there may be many alternating layers as disclosed in Par. 0007) in which the layers are electrostatically attached (Par. 0003, Hammond discloses the use of the layer-by-layer assembly of films, which is well known in the art, and which uses electrostatic interactions to attach successive layers as disclosed in Par. 0010, Par. 0111; Pars. 0007-0010 and 0089-0095 discloses this is done using layers of polyelectrolytes of alternating charges which will electrostatically interact; for example, negatively charged layers may consist of an anionic polyelectrolyte, such as negatively charged polysaccharides like hyaluronic acids or chitosans, while positively charged layers may consist of cationic polyelectrolytes, such as poly(lysine), poly(arginine), or polyethyleneimine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery layers of Ma to comprise a negatively charged polyelectrolyte surface, and the polymeric layers of Ma to comprise a positively charge polyelectrolyte surface, as taught by Ma, such that each polymeric layer is electrostatically attached to the delivery layer, in order to associate the layers together such that are stable and connected under physiological conditions (Hammond, Par. 0015 – non-covalent interactions such as electrostatic interactions can provide sufficient stability for the layers to remain connected).  This modification would yield a device where the delivery layer has a negatively charged surface, and a positively charged surface of the polymeric layer is electrostatically attached to the negative surface of the delivery layer. 
Regarding Claim 11, the limitation “wherein the electrostatic attachment substantially eliminates air gaps between the layers of each bi-layer structure” is interpreted as a product by process limitation.  Therefore, a reference which teaches a device that has substantially eliminated air gaps between the layers of each bi-layer structure will be meet the claim limitation.   The modified device of Ma and Hammond teaches all of the limitations of claim 9 as discussed above, and including the limitations of claim 11 since Ma teaches that a material may be used to fill in the gaps between the layers of each bi-layer structure (Par. 0042, “additional material… may be added to the device 10 to fill any spaces between the layers 22, 24 of the stack 40”). 
Regarding Claim 19, the modified device of Ma and Hammond teaches all of the limitations of claim 9 as discussed above, and including the limitations of claim 19 since Ma teaches the film forming material of the delivery layer is selected from the group consisting of alginate, collagen, gelatin, hyaluronic acid, starch, glycogen, cellulose, caragena, dextran, chitin, chitosan, pectin, heparin, heparan sulfate, copolymers thereof, and combinations thereof (Par. 0031). 
Allowable Subject Matter
Claim 10 and 21 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the closest prior art is Ma in view of Hammond as discussed above in the rejection of claim 9.  Ma in view of Hammond teaches all of the elements of claim 10, but is silent regarding wherein prior to be electrostatically attached, the polymeric layer has an electrostatic voltage of about +157 +/- 67 mV and the delivery layer has an electrostatic voltage of about -80 +/- 30 mV.  Hammond is directed towards to the construction of nanoparticles, and thus discloses the zeta potential of a collection of the nanoparticles (Par. 0114), but is silent regarding the electrostatic voltages of the polymeric and delivery layers before attachment.  This claim limitation cannot be found in or rendered obvious over the prior art in combination with the other claimed features.  
Regarding Claim 20, the closest prior art is the modified device of Ma and Hammond, as discussed above in the rejection of claim 9.  Ma further teaches wherein the polymeric layer is selected from the group consisting of a two-component copolymer of a sebacic acid anhydride precursor and a 1,3-bis(carboxyphenoxy) propane anhydride precursor and a three-component copolymer of a sebacic acid anhydride precursor, a 1,3-bis(carboxyphenoxy) propane anhydride precursor, and a poly(ethylene glycol) anhydride precursor (Par. 0028).  However, the polymeric layer has been modified in view of Hammond to comprise a positively charged polyelectrolyte material.  The two-component copolymer of a sebacic acid anhydride precursor and a 1,3-bis(carboxyphenoxy) propane anhydride precursor and a three-component copolymer of a sebacic acid anhydride precursor, a 1,3-bis(carboxyphenoxy) propane anhydride precursor, and a poly(ethylene glycol) anhydride precursor materials are not positively charged polyelectrolyte materials. Therefore, the recited feature cannot be found or rendered obvious over the prior art in combination with the other claimed features. 
Response to Arguments
35 U.S.C. 103
 Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Regarding Claim 9 and 11, rejected under 35 U.S.C. 103 as unpatentable over US Patent App. Pub. 2008/0254095 to Ma, in view of US Patent App. Pub. 2014/0093575 to Hammond, Applicant has argued in Pg. 2 – 4, that Hammond teaches a first layer being positively charged, and an outer layer which is negatively charged, which would lead a skilled artisan to select a positively charged layer for the delivery layer of the device taught by Ma, and a negatively charged polymeric layer. Examiner respectfully disagrees with this assertion.  
Hammond teaches using the layer-by-layer assembly technique in order to assembly particles.  Hammond further notes that the technique is well established in the art (Par. 0003).  The technique requires using layers with alternating charged moieties for electrostatic attachment (Par. 0092).  The use of features such as a base layer or an outer layer, are optionally (Par. 0091 discloses a base layers and outer layers as optionally compared to the use of, for example, bi-layers).  Hammond’s teaching of a first layer being positively charged (Par. 0119) and an outer being layer negatively charged (Par. 0094) are merely example embodiments, and Hammond does not provide any teaching that would prevent one of ordinary skill in the art from selecting the delivery layer of the device of Ma to be a negatively charged polyelectrolyte and the polymeric layer to be a positively charged electrolyte.  In fact, one of ordinary skill in the art would be led to make such a choice, since the negatively charged polyelectrolytes taught by Hammond (Par. 0094, hyaluronic acid, carboxymethyldextran, carboxyalkyl starches, and chitosans are disclosed) are very similar to the materials already taught by Ma for the delivery layer (Par. 0031, hyaluronic acid, dextran, starches, chitosans are disclosed among other materials). Accordingly, it would have been obvious to one of ordinary skill in the art to select one of the positively charged polyelectrolytes to comprise the polymeric layer.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                  
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783